This opinion is subject to administrative correction before final disposition.




                                 Before
                       HOUTZ, MYERS, and KISOR
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          Devan C. UN
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202200102

                        _________________________

                         Decided: 14 October 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Andrea C. Goode (arraignment)
                         John P. Norman (trial)

 Sentence adjudged 28 March 2022 by a special court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for three months, forfeiture of $1,000.00 pay per
 month for four months, and a bad-conduct discharge.

                             For Appellant:
                Lieutenant Daniel E. Grunert, JAGC, USN
                    United States v. Un, NMCCA No. 202200102
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Acting Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2